DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMASHITA.
Regarding claim 15, YAMASHITA teaches an anisotropic conductive film (4) comprising: an upper portion; a lower portion; a thickness extending between the upper 
Regarding claim 16, YAMASHITA teaches the anisotropic conductive film of claim 15, wherein the plurality of interconnects each have a width orthogonal to the thickness and a spacing parallel to the width of the plurality of interconnects, the spacing of the plurality of interconnects being a distance between adjacent interconnects, the width being uniform and the spacing being uniform (As in 3A-3F and 6B, first connector extending from second set of connectors and spacing is similar between these connectors. The length and width, spacing all are adjustable based on the size of the geometry. Manipulation of spacing is as known in the industry. To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to mere claiming of a use of a particular structure.).
Regarding claim 17, YAMASHITA teaches the anisotropic conductive film of claim 16, wherein the width of the plurality of interconnects includes a first width and a second width, the second width orthogonal to the first width (as in FIG. 3F), and wherein the spacing of the plurality of interconnects includes a first spacing and a second spacing parallel to the second width of the plurality of interconnects, the first width being uniform, the second width being uniform, the first spacing being uniform, and the 
Regarding claim 18, YAMASHITA teaches the anisotropic conductive film of claim 17, wherein the first spacing is equal to the second spacing (As in FIG. 3A-3F and 6B, first connector extending from second set of connectors and spacing is same between these connectors. The length and width, spacing all are adjustable based on the size of the geometry. Manipulation of spacing is as known in the industry. To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to mere claiming of a use of a particular structure.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-18 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over YAMASHITA; Kosuke (US Pub: 2018/0350769 A1), herein after YAMASHITA, in view of Horiuchi et al. (US PGpub: 2011/0095419 A1), herein after Horiuchi.
Regarding claim 1, YAMASHITA teaches, in FIG. 3A-3F, a semiconductor device assembly comprising: a first substrate (15) having a first plurality of connectors (16); a second substrate (11) having a second plurality of connectors (12); and a pre-channeled anisotropic conductive film (4) having an upper portion and a lower portion, with a thickness extending between the upper portion and the lower portion, the anisotropic conductive film positioned between the first
YAMASHITA, perhaps, does not explicitly teach plurality of interconnects forming electrically conductive channels extending from the first plurality of connectors to the second plurality of connectors.
However, Horiuchi teaches plurality of interconnects forming electrically conductive channels (3) extending from the first plurality of connectors (31) to the second plurality of connectors (21). 
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use YAMASHITA’s semiconductor device to modify with Horiuchi’s device such that it is possible to further improve flexibility, durability, and stress distribution during connection as compared with the case where the organic insulation layer is provided on one surface.
Regarding claim 4, YAMASHITA teaches the semiconductor device assembly of claim 1, wherein the plurality of interconnects forms a plurality of electrically conductive channels extending from one of the first plurality of connectors to one of the second plurality of connectors (as in FIG. 3F).
Regarding claim 5, YAMASHITA teaches the semiconductor device assembly of claim 1, wherein the plurality of interconnects each have a width orthogonal to the thickness of the anisotropic conductive film, the first plurality of connectors has a spacing parallel to the width of the plurality of interconnects, the spacing of the first plurality of connectors being a distance between adjacent connectors of the first plurality of connectors, the second plurality of connectors has a spacing parallel to the width of the plurality of interconnects, the spacing of the second plurality of connectors being a distance between adjacent connectors of the second plurality of connectors, and the width of at least a subset of the plurality of interconnects is less than the spacing of the first plurality of connectors and less than the spacing of the second plurality of connectors (As in FIG. 3A-3F and 6B, first connector extending from second set of connectors and spacing is similar between these connectors).
Regarding claim 6, YAMASHITA teaches the semiconductor device assembly of claim 5, wherein the subset of the plurality of interconnects are first interconnects, and the plurality of interconnects includes at least one second interconnect, the at least one second interconnect having a width that is greater than a width of the first interconnects, 
Regarding claim 7, YAMASHITA teaches the semiconductor device assembly of claim 5, wherein the spacing of the first plurality of connectors is uniform and the width of the plurality of interconnects is uniform (As in FIG. As in FIG. 3A-3F and 6B, first connector extending from second set of connectors and spacing is similar between these connectors. The length and width all are adjustable based on the size of the geometry).
Regarding claim 8, YAMASHITA
Regarding claim 9, YAMASHITA teaches the semiconductor device assembly of claim 8, wherein the first width of the plurality of interconnects is less than the second spacing of the first plurality of connectors, and the second width of the plurality of interconnects is less than the first spacing of the first plurality of connectors (As in FIG. As in FIG. 3A-3F and 6B, first connector extending from second set of connectors and spacing is similar between these connectors. The length and width, spacing all are adjustable based on the size of the geometry. Manipulation of spacing is as known in the industry. To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to mere claiming of a use of a particular structure.).
Regarding claim 10, YAMASHITA
Regarding claim 11, YAMASHITA teaches the semiconductor device assembly of claim 10, wherein the width of the first plurality of connectors is uniform and the spacing of the plurality of interconnects is uniform (As in FIG. As in FIG. 3A-3F and 6B, first connector extending from second set of connectors and spacing is similar between these connectors. The length and width, spacing all are adjustable based on the size of the geometry. Manipulation of spacing is as known in the industry. To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to mere claiming of a use of a particular structure.).
Regarding claim 12, YAMASHITA teaches the semiconductor device assembly of claim 10, wherein the spacing of the plurality of interconnects includes a first spacing and a second spacing, the second spacing orthogonal to the first spacing, and wherein the width of the first plurality of connectors includes a first width parallel to the first spacing of the plurality of interconnects and a second width parallel to the second spacing of the plurality of interconnects, the second width orthogonal to the first width, the first spacing of the plurality of interconnects is less than the first width of the first plurality of connectors, and the second spacing of the plurality of interconnects is less than the second width of the first plurality of connectors (As in FIG. As in FIG. 3A-3F and 6B, first connector extending from second set of connectors and spacing is similar between these connectors. The length and width, spacing all are adjustable based on the size of the geometry. Manipulation of spacing is as known in the industry. To be entitled to patentable weight in method claims, the recited structural limitations therein 
Regarding claim 13, YAMASHITA teaches the semiconductor device assembly of claim 12, wherein the first spacing of the plurality of interconnects is less than the second width of the first plurality of connectors, and the second spacing of the plurality of interconnects is less than the first width of the first plurality of connectors (As in FIG. 3A-3F and 6B, first connector extending from second set of connectors and spacing is similar between these connectors. The length and width, spacing all are adjustable based on the size of the geometry. Manipulation of spacing is as known in the industry. To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to mere claiming of a use of a particular structure.)..
Regarding claim 14, YAMASHITA teaches the semiconductor device assembly of claim 1, wherein the anisotropic conductive film does not include an adhesive (it is an isolative material like SIO2 or SIN Paragraph [0170]-[0172]).
Claims 2 and 3 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over YAMASHITA, in view of Horiuchi and in further view of Jung et al. (US PGpub: 2013/0020719 A1), herein after Jung.
Regarding claim 2, YAMASHITA or Horiuchi does not explicitly teach the semiconductor device assembly of claim 1, wherein the anisotropic conductive film is a microporous film and the plurality of interconnects are pores of the microporous film. 
Jung teaches anisotropic conductive film is a microporous film and the plurality of interconnects are pores of the microporous film (ABSTRACT, Paragraph [0007]-[0010]). 
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use YAMASHITA and Horiuchi’s semiconductor device to modify microporous film as suggested by Jung’s device such that the electrical characteristics and reliability of the semiconductor element can be improved due to the presence of the porous layer.
Regarding claim 3, YAMASHITA teaches the semiconductor device assembly of claim 2, wherein the electrically insulative material is acrylic-based or epoxy-based (Paragraphs [0021]-[0022], [0149]).
Claim 19 is rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over YAMASHITA, in view of Jung et al. (US PGpub: 2013/0020719 A1), herein after Jung.
Regarding claim 19, YAMASHITA does not explicitly teach the anisotropic conductive film of claim 15, wherein the electrically insulative material is a microporous film and the plurality of interconnects are pores of the microporous film.
However, Jung teaches anisotropic conductive film is a microporous film and the plurality of interconnects are pores of the microporous film (ABSTRACT, Paragraph [0007]-[0010]). 
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use YAMASHITA’s semiconductor device to modify microporous film as suggested by Jung’s device such that the electrical characteristics and reliability of the semiconductor element can be improved due to the presence of the porous layer.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/           Primary Examiner, Art Unit 2828